Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of claims 1, 3, 6-9, 11-21, 23, and 25-26 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 6-9, 11-21, 23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:	
“based on an elevation of the unmanned vehicle, updating the virtual object to transition between a top view of the virtual object and an elevation view or perspective view of the virtual object.”
The closest piece of prior art Koeda et al. (Annotation-Based Assistance System for Unmanned Helicopter with Wearable Augmented Reality Environment, IEEE, 2004) describes annotations assist the operation indicating some conditions of the helicopter and a name of buildings nearby. The position and the attitude of the helicopter is measured by GPS and a gyroscope; however, Koeda et al. fails to teach “based on an elevation of the unmanned vehicle, updating the virtual object to transition between a top view of the virtual object and an elevation view or perspective view of the virtual object”.
Coates et al. (US 2013/0314398) describes a user may view the virtual objects from different perspectives (e.g. in front of the object, behind the object, to the side of the object, on top of the object, below the object, inside the object); however, Coates et al. fails to teach “based on an elevation of the unmanned vehicle, updating the virtual object to transition between a top view of the virtual object and an elevation view or perspective view of the virtual object”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KYLE ZHAI/Primary Examiner, Art Unit 2612